UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-6168



In Re: RONNIE DEVONE JOHNSON, a/k/a Spanky,

                                                          Petitioner.



        On Petition for Writ of Mandamus.    (CR-96-157-HO)


Submitted:   March 8, 2001                  Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronnie Devone Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronnie Devon Johnson has filed a petition for writ of mandamus

seeking this court to compel the district court to properly apply

the United States Sentencing Guidelines to his sentence.   Mandamus

is a drastic remedy, only to be granted in extraordinary circum-

stances.    In re Beard, 811 F.2d 818, 826 (4th Cir. 1987) (citing

Kerr v. United States Dist. Court, 426 U.S. 394 (1976)).   The party

seeking mandamus relief has the heavy burden of showing that he has

no other adequate avenues of relief and that his right to the

relief sought is "clear and indisputable."      Mallard v. United

States Dist. Court, 490 U.S. 296, 309 (1989) (quoting Bankers Life

& Casualty Co. v. Holland, 346 U.S. 379, 384 (1953)); Beard, 811

F.2d at 826.    Courts are extremely reluctant to grant a writ of

mandamus, and the decision is within the discretion of the court

addressing the application for the writ.    Beard, 811 F.2d at 827

(citations omitted).

     We find that Johnson has not met his burden of proof such that

mandamus is the proper remedy in this situation.   Mandamus is not

a substitute for appeal or for collateral review of a criminal

conviction, and Johnson's right to relief by way of mandamus is not

clear.     Mallard, 490 U.S. at 309; In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).    Accordingly, we grant

Johnson’s request to proceed in forma pauperis, and deny his re-

quest for mandamus.    We dispense with oral argument because the


                                 2
facts and legal contentions are adequately presented in the mate-

rials before the Court and argument would not aid the decisional

process.




                                                  PETITION DENIED




                                3